UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 23, 2014 Commission File No. 001-12575 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number:(801) 566-1200 ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION Attached hereto as Exhibit 99.1 and incorporated by reference herein is financial information for Utah Medical Products, Inc. for the three and nine months ended September 30, 2014 and forward-looking statements relating to 2014 and beyond as presented in a press release dated October 23, 2014.The information in this report shall be deemed incorporated by reference into any registration statement heretofore or hereafter filed under the Securities Act of 1933, as amended, except to the extent that such information is superseded by information as of a subsequent date that is included in or incorporated by reference into such registration statement. The information in this report shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchanges Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. UTAH MEDICAL PRODUCTS, INC. REGISTRANT Date: 10/23/2014 By: /s/ Kevin L. Cornwell Kevin L. Cornwell CEO EXHIBIT INDEX Index NumberDescription Financial information for Utah Medical Products, Inc. for the three and nine months ended September 30, 2014 and forward-looking statements relating to 2014 and beyond as presented in a press release dated October 23, 2014.
